717 N.W.2d 331 (2006)
475 Mich. 906
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Alphonzo Leon WRIGHT, Defendant-Appellee.
Docket No. 130295. COA No. 256475.
Supreme Court of Michigan.
July 19, 2006.
On order of the Court, the application for leave to appeal the November 29, 2005 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issues: (1) whether a defendant must "keep or maintain" a vehicle used for the purpose of selling a controlled substance "continuously for an appreciable period of time" as required by People v. Griffin, 235 Mich.App. 27, 32-33, 597 N.W.2d 176 (1999), in order to sustain a conviction under MCL 333.7405(1)(d); and (2) whether the evidence presented in this case was sufficient to sustain the defendant's conviction for keeping or maintaining a drug vehicle. We ORDER that this case be argued and submitted to the Court together with the case of People v. Thompson, 475 Mich. 907, 717 N.W.2d 332, 2006 WL 2006219 (Docket No. 130825), at such future session of the Court as both cases are ready for submission. The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the questions presented in this case may move the Court for permission to file briefs amicus curiae.
We further ORDER the Genesee Circuit Court, in accordance with Administrative Order 2003-03, to determine whether the *332 defendant is indigent and, if so, to appoint attorney Patrick K. Ehlmann to represent the defendant in this Court.